Citation Nr: 0323605	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  94-24 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bronchitis.  

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection for decompression 
sickness.  

4.  Entitlement to service connection for a left knee injury.  

5.  Entitlement to service connection for costochondritis.  

6.  Entitlement to service connection for a lung injury.  

7.  Entitlement to service connection for a personality 
disorder.  

8.  Entitlement to service connection for shin splints.  

9.  Entitlement to service connection for an upper 
respiratory infection.  

10.  Entitlement to service connection for bilateral hearing 
loss.  

11.  Entitlement to service connection for tinnitus.  

12.  Entitlement to service connection for vertigo.  

13.  Entitlement to service connection for sleep disturbance.  

14.  Entitlement to service connection for elevated 
cholesterol.  

15.  Entitlement to service connection for dyspepsia.  

16.  Entitlement to a compensable evaluation for headaches.  

17.  Entitlement to a compensable evaluation for a left 
eyelid cist.  

18.  Entitlement to a compensable evaluation for rectal 
fissure.  

19.  Entitlement to a compensable evaluation for a right 
Achilles tendon strain.  

20.  Entitlement to a compensable evaluation for a right knee 
injury.  

21.  Entitlement to a compensable evaluation for a left hand 
injury.  

22.  Entitlement to a compensable evaluation for a left arm 
laceration.  

23.  Entitlement to a compensable evaluation for lumbar 
strain.  

24.  Entitlement to a compensable evaluation for a fracture 
of the left index finger.  

25.  Entitlement to a compensable evaluation for ingrown 
toenails.  

26.  Entitlement to a compensable evaluation for right 
shoulder bursitis.  

27.  Entitlement to a compensable evaluation for a left wrist 
sprain.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 1977 to October 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Waco, Texas.  (Since then, the appellant has relocated to an 
area served by the RO at Atlanta, Georgia.)  In that 
determination, the RO granted service connection for various 
disabilities and denied service connection for other 
disorders, which are listed above.  The appellant disagreed 
with these actions and this appeal ensued.  


REMAND

In the 10 years since this appeal began, the Veterans Claims 
Assistance Act of 2000 (VCAA) redefined VA's duty to assist, 
enhanced its duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim, and 
eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  VA is bound by its 
own regulations.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must also make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  

The record does not indicate that the RO has developed the 
evidence necessary to substantiate the claim in accord with 
the requirements of the VCAA.  Despite the RO's adjudication 
of some of the issues involved in this claim in June 2003, 
well after enactment of the VCAA, the June 2003 supplemental 
statement of the case did not refer to this change in the law 
or even discuss VA's regulations implementing the VCAA.  As 
the requirements of the VCAA have not been substantially met 
by the RO, this case is REMANDED for consideration of the 
requirements of the VCAA in the first instance.  

1.  Review the claims file and take 
appropriate action to ensure development 
of this claims involved herein complies 
with the notice and assistance 
requirements of the VCAA and VA's 
implementing regulations.  

2.  Schedule the appellant for VA 
examinations to determine the nature and 
severity of his service-connected 
disabilities.  The claims file must be 
made available to the examiners for 
review before the examinations.  Each 
examiner should set forth all symptoms 
attributable to the disability and the 
current diagnosis.  The rationale for all 
opinions expressed must be set forth in 
written examination reports associated 
with the claims file.  

3.  The RO is requested to issue a 
statement of the case on the issue of 
entitlement to a compensable evaluation 
for a left wrist sprain.  The appellant 
is to be advised that he must perfect his 
appeal by the timely submission of a 
substantive appeal in order to have this 
issue in appellate status.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




